362 F.2d 1012
Tony DELDUCA, doing business as Delduca Trucking Service, Appellant,v.UNITED STATES FIDELITY & GUARANTY COMPANY, Appellee.
No. 22368.
United States Court of Appeals Fifth Circuit.
July 6, 1966.

Appeal from the United States District Court for the Middle District of Florida; George W. Whitehurst, Judge.


1
Edward I. Cutler, Tampa, Fla., for appellant.


2
Julius I. Friedman, Miami, Fla., for appellee.

ON PETITION FOR REHEARING OF 357 F.2d 204

3
Before JONES and BROWN, Circuit Judges, and BREWSTER, District Judge.

PER CURIAM:

4
We are not persuaded by the opinion of the Supreme Court of Florida in Massachusetts Bonding & Insurance Co. v. Bryant, Fla., 189 So. 2d 614, decided on April 27, 1966, nor by the opinion of this Court in United Benefit Fire Insurance Company v. Dunn Construction Co., 358 F.2d 673, decided on March 25, 1966, that the decision made by this Court in this cause was incorrectly made. We are not otherwise convinced that error was committed or that injustice was done. The petition for rehearing en banc is denied. The petitions for rehearing are


5
Denied.